 . SEARLS REFRIGERATION CO133Searls Refrigeration Company and United -Associa-tion of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, Local 714, AFL-CIO. Case28-CA-9423,IOctober 20, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn May 17, 1989, Administrative Law JudgeGerald A Wacknov issued the -attached decisionThe Acting General Counsel, joined by the Charg-ing Party, filed exceptions and a supporting briefThe Respondent filed an answenng brief'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and has'decided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended OrderORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed'The Respondent's request for oral argument is denied as the record,the exceptions, and the briefs adequately present the issues and the posi-tions of the parties2 In adopting the Judge's distinguishing of Arizona Electric Power, 250NLRB 1132 (1980), we do not rely on his finding that the Respondenthere did not knowingly and voluntarily bargain for the inclusion in thecontract of a statutory supervisorThe Judge inadvertently referred to Local 741 as Local 471 in portionsof his decisionMitchell Rubin and Michael J Karlson, Esq , for the Gen-eral CounselGuy David Knoller, Esq , of Phoenix, Arizona, for theRespondentHoward Shaw, Business Manager, of Tucson, Arizona, forthe UnionDECISIONSTATEMENT OF THE CASEGERALD A WACKNOV, Administrative Law JudgePursuant to notice, a hearing with respect to this matterwas held before me in Phoenix, Arizona on January 20,1989 The original charge was filed on September 26,1988 by the United Association of Journeymen and Ap-prentices of the Plumbing and Pipelining Industry of theUnited States and Canada, Local 741, AFL-CIO (Unionor Local 741) Thereafter, on October 27, 1988, the Re-gional Director for Region 28 of the National Labor Re-lations Board (the Board) issued a complaint and noticeof hearing alleging a violation by Searls RefrigerationCompany (Respondent) of Section 8(a) (1) and (5) of theNational Labor Relations Act (the Act) An amendedcomplaint was issued on October 31, 1988The parties were afforded a full opportunity to beheard, to call, examine and cross-examine witnesses, andto introduce relevant evidence Since the close of thehearing, briefs have been received from the GeneralCounsel and Counsel for RespondentOn the entire record,' and based on my observation ofthe Witnesses and consideration of the briefs submitted, I-make the followingFINDINGS OF FACTI JURISDICTIONThe Respondent is an Arizona corporation with itsprincipal place of business located in Phoenix, Arizona,where it is engaged in the building and construction in-dustry as a refrigeration contractorIn the course and conduct of its business operationsthe Respondent annually purchases and receives goodsand materials valued in excess of $50,000, which goodsand materials are transported in interstate commerce tothe Respondent at its Arizona jobsites directly from out-side the State of ArizonaIt is admitted, and I find, that the Respondent is now,and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) and Section 8(f) of the ActII THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the ActIII THE ALLEGED UNFAIR LABOR PRACTICESA The IssueThe principal ,issue in this proceeding is whether theRespondent has violated Section 8(a)(1) and (5) of theAct by rescinding a collective-bargaining agreement, en-tered into under Section 8(1) of the Act, prior to the ex-piration of the agreementB The Facts,On January 31, 1985 the Respondent entered into aSection 8(1) prehire Memorandum Agreement with bothLocal 741 (covering the Tucson, Arizona geographicalarea), and Local 469 (covering the Phoenix, Arizonageographical area) The Memorandum Agreement boundthe Respondent to the then-current collective-bargainingagreement between the Plumbing and Air ConditioningContractors of Arizona and both of the aforementionedLocal Unions, and provided by its terms that the Re-spondent would continue to be bound by succeedingagreements "[U]nless the employer gives both Unionswritten notice at least thirty (30) days prior to the expi-ration or termination of the Association Agreement"'The General Counsel s unopposed motion to correct the transcript ishereby granted297 NLRB No 14 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe current agreement is effective by its terms from July1 1987 to June 30, 1991By letter dated December 10 1987 the Respondentnotified Local 469 and the Plumbing and Air Conditionmg Contractors of Central and Northern Arizona that itwas terminating the agreement with Local 469 and nolonger wished the Association to act as Respondent sbargaining representative for purposes of negotiating thenext collective bargaining agreement with that LocalHowever the respondent did not notify Local 471 that itwas terminating the agreement with that Local nor didit advise the Association that it no longer wished the Association to act as Respondent s bargaining representslive with Local 471The Respondent intended to bid a job at the DavisMonthan Air Force Base near Tucson Jerry Welty vicepresident of the Respondent, testified that in order toprepare the estimate on this job it was necessary for himto determine whether the Respondent continued to havea collective bargaining relationship with Local 471 Because of the length of time during which the Respondenthad not performed any work in Local 471 s jurisdictionthere was some uncertainty in Welty s mind concerningRespondent s obligations Therefore in mid April 1988Welty phoned Howard Shaw business representative forLocal 471, and asked Shaw whether the Respondentcontinued to be bound by the current Association agreement with Local 471 Shaw indicated that the agreementbetween the parties remained in effectThe Respondent bid the job on July 22 1988 and inAugust 1988 the publication Construction News Westindicated that the Respondent was the low bidderThereafter, apparently in September 1988 the Respondent was awarded the contract for the workOn September 12, 1988 Business Representative Shawsent a letter to the Respondent and requested that theRespondent acknowledge in writing that the contractwould be adhered to in total and immediately, prior toSeptember 27, 1988 to avoid settlement in accordancewith Article Seven (7) of the enclosed Agreement 2On September 20 1988 Respondent s attorney responded to Business Agent Shaw s letter and advisedLocal 471 that it was Respondent s position that it hadno contractual obligation with Local 471 and that ifsuch an obligation existed the letter was to constitutenotice of repudiation of any contractual obligationThereafter the Respondent has refused to comply withany of the terms and conditions of the current contractincluding the hiring hall and fringe benefit provisionsthereofAt the time of the repudiation the Respondent did nothave any employees Moreover, the parties stipulatedthat the Respondent had employed no employees within2 A copy of the current agreement was enclosed with the foregoingletter Art 7 of the Agreement is entitled Procedures for Settlement ofGnevances and Disputes It provides for submission of disputes to aLabor Management Committee and specifies that the Junsdiction of theCommittee shall extend to all matters which may arise from the mterpretau= application or operation of the provisions of the Agreement Thedispute was heard by the Labor Management Committee and was resolved against the Respondent Currently the matter is pending in U SDistrict Courtthe geographical jurisdiction of Local 471 since November 25, 1986 However prior to that time from the inception of the bargaining relationship on January 31,1985 until November 25, 1986 approximately a 9 monthperiod the Respondent intermittently employed fromzero to 7 employees within Local 471 s jurisdictionBeginning on November 1 1988 the Respondent employed one refrigeration mechanic Richard Porfilio onthe Air Force Base job Porfilio worked 3 days per weekfor 3 successive weeks and during the following weekhe worked only 2 days On November 28 1988 the Respondent hired another refrigeration mechanic EllisGibson and from that point until the completion of thejob on about January 13, 1989 both individuals workedno more than 2 days per week except for the final weekof the project during which both worked 4 days During1 day in December 1988 and 2 days in January 1989 theRespondent also employed two carpenters on the jobwho were concededly not covered by the contract involved herein Thereafter the Respondent has had nofurther jobs within the jurisdiction of Local 471 and hasemployed no employees within that Local s jurisdictionJanice Searls Respondent s president testified that theRespondent had no intention of performing any furtherwork in the Tucson areaThe current agreement, effective from July 1, 1987 toJune 30 1991 provides under article XIV section F 1Wages for Supervision that wages for supervisionshall be journeyman s wages plus certain specifiedamounts for foremen general foremen area superintendent and superintendent The additional wage for foreman is $1 40 per hourThe Respondent hired Porfilio at the foreman s wagerate specified in the contract Respondent s vice president Jerry Welty testified that Porfilio is the job supenntendent foreman supervisor one of those, and hasthe authority to purchase materials to make decisions onthe job and to communicate with the other workers, regardless of their particular craft and direct their workHe obtains parts or materials for the job and on three orfour occasions has purchased materials valued at up to$300 or $400 maybe more He assigns work to the employees He has the authority to discipline or dischargeemployees should that be necessary and, according toWelty management would support his judgment in thisregard However, it has not been necessary for him toexercise this authorityThe Respondent s pnncipal place of business is locatedin Phoenix which is approximately 120 miles fromTucson Welty would visit the jobsite in Tucson on theaverage of 1 day per week to inspect the work, andwould remain for the entire dayC Analysis and ConclusionsThe Respondent has had no active relationship withLocal 471 since November 25, 1986 some 8 monthsprior to the expiration of the preceding collective bargaining agreement and continued to have no active relationship with the Union from the commencement of theterm of the current collective bargaining agreement (July1 1987) until the events surrounding the instant matter SEARLS REFRIGERATION CO135Two full years had elapsed since the Respondent em-ployed even a single individual (Fortino) who was cov-ered under the terms of the contract The Respondentmaintains that under these circumstances it was lawfulfor it to rescind the contract in midtermIn John Deklewa & Sons, 282 NLRB 1375 (1987), theBoard stated[T]he respondent's defense that it employed no iron-workers when It repudiated the contract is withoutmerit An 8(f) contract is enforceable throughout itsterm, although at a given time there may not be anyemployees to which the contract would applyIn Garman Construction Co, 287 NLRB 88 (1987), therespondent repudiated an 8(f) contract in midterm TheBoard found that the respondent's repudiation of theagreement was not unlawful because there had neverbeen more than one unit member in the respondent'semploy during the three years prior to the repudiationThe Board noted, however, at fn 8, thathad the facts been different and had the unit of op-erating engineers been subject to fluctuations in size,only temporarily decreasing in size to a single em-ployee unit, the Respondent's actions would haveviolated Section 8(a)(5) of the Act See Deklewa,above at fn 62Similarly, in Stack Electric, Inc , 290 NLRB 575 (1988),the Board found that the respondent's midterm repudi-ation of an 8(f) agreement was not violative of Section8(a)(5) of the Act because at all material times the appro-priate unit consisted of no more than a single employeeThe Board, applying the rationale of D & B Masonry,275 NLRB 1403 (1985), found that there could be nostatutory obligation to bargainThe Respondent argues that the facts of the instantcase present an even stronger argument in favor oflawful midterm repudiation, as the appropriate unit con-sisted of no employees for approximately 2 years, includ-ing a period of about 15 months from the inception ofthe current contract (July 1, 1987), until about a monthafter the Respondent's repudiation letter of September20, 1988 Further, for the 3-month duration of the AirForce Base job, it continued to have no statutory duty tobargain because, like the factual situation in Stack Elec-tric and Garman Construction, it employed no more thanone unit employee According to the Respondent, thisconclusion is mandated by the fact that Porfilio must beexcluded from the unit because of his supervisory statusThe General Counsel maintains that the entire bargain-ing history between the parties must be taken into ac-count, including the fact that between January 31, 1985,and November 25, 1986, there was an active bargainingrelationship Further, the General Counsel argues thatthe employee complement on the Air Force Base jobconsisted of two employees as, contrary to Respondent'sassertion, Porfilio was not a supervisor within the mean-ing of the Act Alternatively, the General Counselargues that assuming arguendo Porfilio's supervisorystatus, the Respondent may not utilize this as a basis fornullifying the contract as the contract not only does notexclude supervisors, but rather specifically incorporatessupervisors within the bargaining unit and even providesfor additional wages as compensation for their superviso-ry responsibilitiesIt appears from the foregoing cases, namely, StackElectric, Deklewa, and Garman Construction, that theBoard is not intending to take a mechanistic approach tothe facts in order to determine when to apply the "oneman unit" rule in 8(f) situations Thus, in Stack Electric,which was decided subsequent to Deklewa, the Board ap-plied the "one man unit" rule to one of the respondents(North Town), even though North Town employed twoemployees during 2 weeks of the 3-year contract termApparently, the Board considered the 2-week period tobe insignificant under the circumstancesI am of the opinion that the application of the "oneman unit" rule is appropriate under the factual circum-stances herein The 2-year hiatus during which the Re-spondent performed no work whatsoever in Local 471'sjurisdiction is ample proof of the absence of any intermit-tent or even sporadic employment of more than one unitemployee Thereafter, the Respondent employed onlytwo individuals on a part time basis over a period of 3months, after which time the Respondent determinedthat it would no longer seek jobs in the Tucson areaUnder these circumstances it appears that if Fortinoshould be excluded from the unit as a supervisor, the unitfor the duration of the Air Force Base job would haveconsisted of only one employee, and therefore the Re-spondent's repudiation of the contract would not be un-lawfulThe testimony of Welty, who impressed me as a credi-ble individual, stands unrebutted Porfilio was paid $1 40more per hour than the other refrigeration mechanic, andalthough he did not have the authority to hire employ-ees, he did have the authority to discipline them andeven effectively recommend their discharge should theoccasion arise Further, he was given the authority toorder supplies and ensure that the work was performedproperly and on schedule Moreover, in the absence ofWelty, who visited the project on the average of once aweek, Porfilio was effectively in charge not only of theother refrigeration mechanic, but also of the two part-time carpenters I therefore find that Porfilio was a su-pervisor within the meaning of Section 2(11) of the ActThe General Counsel cites Arizona Electric PowerCorp, 250 NLRB 1132 (1980), in support of the argu-ment that an agreed-upon unit which contains an individ-ual who is admittedly supervisory may not be challengedin a complaint proceeding, and therefore is to be consid-ered a unit employee despite his supervisory statusHowever, in that case, an appropriate unit of more thanone employee would have remained even if the supervi-sor had been excluded In the instant case, no unit cogni-zable by the Board remains following the exclusion ofFortino Moreover, unlike the situation in Arizona Elec-tric Power, the Respondent herein merely adopted the as-sociation contract and did not "knowingly and voluntari-ly" bargain for the inclusion in the contract of a statuto-ry supervisor 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn the basis of the foregoing, I find that the Respond-ent has not violated the Act as allegedCONCLUSIONS OF LAW1 The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)and Section 8(f) of the Act2 The Union is a labor organization within the mean-ing of Section 2(5) of the Act3 The Respondent has not violated the Act as allegedOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 3ORDERIT IS HEREBY ORDERED that the complaint is dismissedin its entirety3 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard, and all objections to them shall be deemed to be waived for allpurposes